DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 16/736,979 filed on 01/08/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2020 and 04/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
 Lines 25, 30 and 35 mention “the rule”. These should be changed to “the predetermined rule” because “a predetermined rule” is already stated in line 20.  Appropriate correction is required.
Lines 35-36: “the judgement rate” should be changed to “the predetermined judgement rate” because “a predetermined judgement rate” is stated in line 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikado (US 2020/0133227).

Regarding claim 1, Mikado teaches:
 A device ([0072]: Fig. 8 spindle device 40), comprising: 
 at least three mutually independent data transmission mechanisms ([0074]: Encoders EC-X, EC-Y, EC-Z, and EC-A attached to servo motors 17X, 17Y, 17Z, and 17A respectively are connected to the corresponding servo amplifiers SA-X, SA-Y, SA-Z, and SA-A, respectively; each of encoder, servo amplifier and encoder in respective order considered as four mutually independent data transmission mechanisms; mutually independent since each servo motor drives the spindle in different axis) which transmit a driving state (rotation or speed or position are driving states) of 5a drive device ([0073]: each of servo motors 17X, 17Y, 17Z, and 17A are drive device) which drives a component of the device (spindle 41 component of spindle device 40), and  
a controller (numerical control unit 50) which controls driving of the drive device, wherein 
([0074]: encoders EC-X, EC-Y, EC-Z, and EC-A attached to servo motors 17X, 17Y, 17Z, and 17A respectively) which acquires a variable related to the driving state of the driving device ([0075]: rotation angle is a variable related to rotation, speed, position of the servo motor), a transmission unit which assigns a code for detecting an error to data acquired from output of the sensor ([0038]:obtaining speed command VCMD on the basis of the difference between the position command and the position feedback and obtaining drive torque command TCMD on the basis of the difference between the speed command and the speed feedback) and transmits the data ([0038]: outputting the drive torque command TCMD to a servo amplifier SA; thus transmits the data), and a reception unit which receives the data to 15which the code for detecting the error has been assigned ([0038]: the servo amplifier amplifies the input drive torque command TCMD and outputs the amplified drive torque command TCMD to motor; [0010]: the worm gear abnormality determination system according to the present invention may be, for example a single NC machine tool, may be, for example, a combination of a computer; therefore, each data transmission mechanisms may be comprised of a combination of computer for assigning the comparison, as known as the code for detecting an error acquired from output of the sensor, for transmitting the data, for receiving the data), 
the controller includes a data judgment unit ([0076]-[0077]: feed shaft abnormality determination unit) which determines whether a relationship between the data and the code for detecting the error in the data transmitted from the data transmission mechanism matches 20a predetermined rule ([0078]: it is possible to determine whether the index angle, ‘interpreted as data’ of the A axis is normal or abnormal, and whether the feeding positions for the X axis, Y axis, and Z axis are normal or abnormal; configuration of what is normal or abnormal is interpreted as a predetermined rule).

when there is data for which the relationship between the data and the code for detecting 25the error does not match the rule, the operation judgment control includes control for determining that the operation is continued in a case in which there are at least two pieces of data for which the relationship between the data and the code for detecting the error 30matches the rule and all of the at least two pieces of data are within a predetermined judgement range, and control for determining that the drive device is stopped in a case in which at least one of the pieces of data for which the relationship between the data and the code for 35detecting the error matches the rule deviates from the judgment range.  
However, embodiments of Figs. 2 and 5-6 of Mikado, along with their descriptions, teach:
an operation judgment unit (abnormality determination unit 19) which executes operation judgment control for judging whether operation of the drive device is continued ([0061]: outputs drive torque command TCMD Tot the motor from the numerical controller and secondly rotating the spindle reversely), and 
when there is data for which the relationship between the data and the code for detecting 25the error does not match the rule (Fig. 5 and [0046]-0062] show and explains the distortion of the torque command at A, B, C and states as abnormality and the TCMD, torque command, deviates from normal value; that is, it doesn’t match the rule. [0047]: compares the monitoring result with the normal value and finds the distortion in the monitoring result. TCMD is based on the difference between speed command and speed feedback), the operation judgment control includes control for determining that the operation is continued in a case in which there are at least two pieces of data for which the relationship between the data Fig. 6 shows a graph where monitoring result (graph) matches the predetermined rule, the normal value) and all of the at least two pieces of data are within a predetermined judgement range ([0051]: the spindle rotated with the predetermined speed command VCMD,  the drive torque command TCMD does not distort and does not deviate from the normal value;  [0050]: a smooth waveform may be predetermined as a predetermined judgement range), and control for determining that the drive device is stopped ([0055])in a case in which at least one of the pieces of data for which the relationship between the data and the code for 35detecting the error matches the rule deviates from the judgment range ([0052]: the monitoring results from Fig. 6 stored as normal value, therefore this waveform is replaced by this new monitoring results, therefore deviates from the judgement range).  
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the function of executing operation judgement as described in the embodiments of Figs. 2 and 5-6 into the operation of Fig. 8 in order to control the determining of abnormality occurrence when the torque command deviates from the normal value. 

Regarding claim 2, Mikado’s Fig. 8 embodiment doesn’t explicitly teach:
Wherein
wherein- 25 - the transmission units assign correction codes for detecting errors and for correcting errors to the data, and transmit the data, the data judgment unit includes a 5correction unit which corrects the data based on the correction code when the relationship between the data and the correction code does not match the rule, and the data judgement unit judges whether the data has been fully corrected by the correction unit, and  10the operation judgment unit executes the operation judgment control when not all of the data has been corrected by the correction unit.

- 25 - the transmission units assign correction codes for detecting errors and for correcting errors to the data, and transmit the data ([0038]: obtaining speed command VCMD on the basis of the difference between the position command and the position feedback and obtaining drive torque command TCMD on the basis of the difference between the speed command and the speed feedback; since it’s doing a differences between the feedbacks data and the commands data thus it’s assigning correction codes for detecting errors to the data)
 the data judgment unit includes a 5correction unit which corrects the data based on the correction code when the relationship between the data and the correction code does not match the rule ([0041]: a monitor unit in the abnormality determination unit 19 and [0042]:determining whether or not the spindle has been indexed with accuracy that satisfies a predetermined accuracy on the basis of the monitoring result of the servo data; thus monitor unit interpreted as a correction unit which corrects data), and 
the data judgement unit judges whether the data has been fully corrected by the correction unit, and  10the operation judgment unit executes the operation judgment control when not all of the data has been corrected by the correction unit (Figs. 5 and 6 along with descriptions show when there is distortion or when there is not distortion).  
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the function of executing operation judgement as described in the embodiments of Figs. 2 and 5-6 into the operation of Fig. 8 in order to control the determining of abnormality occurrence when the torque command deviates from the normal value. 

Regarding claim 3, Mikado teaches:
([0074]: Encoders EC-X, EC-Y, EC-Z, and EC-A attached to servo motors 17X, 17Y, 17Z, and 17A respectively).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogawa (US 2016/0344267) teaches an encoder, controller, method for processing data. Fig. 3 teaches a motor control system where function of the control and multiple sensors along with the multiple processors to correct the error. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        3/10/2022


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846